                       Case 19-13770-MAM          Doc 11     Filed 03/28/19      Page 1 of 5
                                      United States Bankruptcy Court
                                      Southern District of Florida
In re:                                                                                  Case No. 19-13770-MAM
Eagle Arts Academy, Inc.                                                                Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 113C-9           User: perussoc               Page 1 of 3                   Date Rcvd: Mar 26, 2019
                               Form ID: 309D                Total Noticed: 104


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 28, 2019.
db             +Eagle Arts Academy, Inc.,     PO Box 1268,    Boca Raton, Fl 33429-1268
94992925      #+A & S Transportation,    649 Fifth Avenue South,     Naples, FL 34102-6601
94992985        Access Receivables Management,     PO Box 1377,    Cockeysville, MD 21030-6377
94992922       +Active Alarms Inc.,    7512 Dr. Phillips Blvd Suite 50-503,     Orlando, FL 32819-5420
94992926       +Age of Learning for Schools, Inc.,     101 N. Brand Blvd 8th Floor,     Glendale, CA 91203-2639
94992888       +Alba Olivera, Juan,    2180 White Pine Circle, Apt C,     Greenacres, FL 33415-6175
94992923        Amtrust North America,    PO Box 6939,     Cleveland, OH 44101-1939
94992928       +Anne Gannon Tax Collector PBC,     PO Box 3715,    West Palm Beach, FL 33402-3715
94992927        Apple Financial,    PO Box 458,    Souderton, PA 18964-0458
94992889       +Axelrod, Britany,    10403 Carmen Lane,     Royal Palm Beach, FL 33411-3013
94992929        BB&T Huffaker Insurance,    PO Box 89063,     Charlotte, NC 28289-0635
94992890       +Barlett, Maria M.,    11775 Laurel Valley Circle,     Wellington, FL 33414-5923
94992891       +Berrie, Donna,    20563 S. Charleston,     Boca Raton, FL 33434-5904
94992892       +Blood, Monique S.,    1693 Ripley Run,     Wellington, FL 33414-6180
94992893        Blount Gregory James,    760 NE 4th Court,     Boca Raton, FL 33432
94992930       +Booster Enterprises,    10400 Old Alabama Rd Connector #400,      Alpharetta, GA 30022-8270
94992894       +Broder Stacy,    740 Malibu Bay Drive Apt 304,     West Palm Beach, FL 33401-8401
94992982      ++CAINE & WEINER COMPANY,    12005 FORD ROAD 300,     DALLAS TX 75234-7262
               (address filed with court: Caine & Weiner,       PO Box 55848,   Sherman Oaks, CA 91413)
94992949       +Charter PB Wellington 2, LLC,     19950 W Country Club Dr., Suite 800,     Aventura, FL 33180-4603
94992931       +Charter School Management Corporation,      43460 Ridge Park Dr., Suite 100,
                 Temecula, CA 92590-3600
94992895       +Chase, Melinda,    17143 63rd Road N.,     Loxahatchee, FL 33470-6014
94992935        Cintas Corporation,    PO Box 630910,    Cincinnati, OH 45263-0910
94992932        Comcast Business,    PO Box 37601,    Philadelphia, PA 19101-0601
94992933        Companion Corporation,    1831 Fort Union Blvd.,     Salt Lake City, UT 84121-3041
94992896       +Cook, Henry,    c/o Scott Wagner & Assoc. PA,     250 S. Central Blvd., #104-A,
                 Jupiter, FL 33458-8812
94992897       +Cunningham, Christina,    c/o Scott Wagner & Assoc. PA,     250 S. Central Blvd #104-A,
                 Jupiter, FL 33458-8812
94992934        Curriculum Associates LLC,     PO Box 4119,    Woburn, MA 01888-4119
94992938        De Lage Landen Financial Services,     PO Box 41602,    Philadelphia, PA 19101-1602
94992936       +Dixie Marketing,    PO Box 634,    Hartselle, AL 35640-0634
94992937       +E Rate Advantage, LLC,    106 Lilac Drive,     Annandale, NJ 08801-3450
94992939        Element Management Group Inc.,     760 NE 4th Court,    Boca Raton, FL 33432
94992943        Federal Express,    PO Box 660481,    Dallas, TX 75266-0481
94992898       +Feibach, Emma,    c/o Scott Wagner & Assoc.. PA,     250 S. Central Blvd. #104-A,
                 Jupiter, FL 33458-8812
94992942        Florida Department of Health,     4052 Bald Cypress Way Bid-Bol,     Tallahassee, FL 32399-1729
94992940        Florida Department of Health PBC,     PO Box 29 4th Floor,    West Palm Beach, FL 33402-0029
94992944       +Florida Department of Revenue,     2468 Mentrocentre Blvd,    West Palm Beach, FL 33407-3105
94992978        Florida Department of Revenue,     Payroll Taxes,    PO Box 6510,    Tallahassee, FL 32314-6510
94992986        Frank, Weinberg & Black, PL,     David W. Black, Esq.,    7805 SW 5th Court,
                 Plantation, FL 33324
94992945      #+Frog Street Press Inc.,    800 Industrial Blvd., Suite 100,     Grapevine, TX 76051-8634
94992946       +GG IT Tech,    13131 55th Road N.,    West Palm Beach, FL 33411-8353
94992899       +Georgopulos, Yvonne,    c/o Scott Wagner & Assoc. PA,     250 S. Central Blvd. #104-A,
                 Jupiter, FL 33458-8812
94992947       +Haile Shaw & Pfaffenberg,     660 U.S. Highway One, 3rd Floor,     North Palm Beach, FL 33408-4628
94992948        Hill York Services Corporation,     PO Box 350155,    Ft. Lauderdale, FL 33335-0155
94992900       +Irizarry, Jeffry,    2209 Amesbury Ct.,     Wellington, FL 33414-8021
94992901       +Issurdatt-Hafeez, Ruth Ann,     7374 Brunswick Circle,    Boynton Beach, FL 33472-2536
94992950       +King & Walker, CPAs, PL,    2803 W. Busch Blvd #106,     Tampa, FL 33618-4517
94992902       +Kirschenbaum, Mark Adam,    2170 Polo Gardens Drive #207,     Wellington, FL 33414-2030
94992903       +Kolbenschlag, Kristin,    73 Lariat Circle,     Boca Raton, FL 33487-1515
94992904       +Martinelli, Krista J.,    c/o c/o Scott Wagner & Assoc. PA,     250 S. Central Blvd., #104-A,
                 Jupiter, FL 33458-8812
94992905       +Matta, Mira,    6857 Hendry Drive,    Lake Worth, FL 33463-7468
94992906       +McCoy, Pamela,    127 Victory Circle,    Boynton Beach, FL 33436-2894
94992951        Mejia Cleaning Service,    4366 Minerva Drive,     Melbourne, FL 32904
94992907       +Mia, Rokshana,    c/o Scott Wagner & Assoc. PA,     250 S. Central Blvd #104-A,
                 Jupiter, FL 33458-8812
94992908       +Millard, William,    9811 Spanish Isles Drive,     Boca Raton, FL 33496-1829
94992952        Morse Communications Inc.,     393 East Drive,    Melbourne, FL 32904
94992953        Office Depot,    PO Box 1413,    Charlotte, NC 28201-1413
94992909       +Ortiz, Marlene,    c/o Scott Wagner & Assoc. PA,     250 S. Central Blvd #104-A,
                 Jupiter, FL 33458-8812
94992954       +Palm Beach Fire Equipment Co,     3965 A-10 Investment Lane,    Rivera Beach, FL 33404-1775
94992955        Pitney Bowes,    PO Box 371874,    Pittsburgh, PA 15250-7874
94992958        Prime Rate Premium Finance Corp.,     PO Box 580016,    Charlotte, NC 28258-0016
94992956        Progressus Therapy,    75 Remittance Drive Suite 6221,     Chicago, IL 60675-6221
94992957        Protective Pest Control,    8211 Bama Lane, Suite 2,     West Palm Beach, FL 33411-3786
94992910       +Rich, Robert Lee,    922 SW 11th Terrace,     Delray Beach, FL 33444-7737
94992911       +Russo, Joseph A.,    712 Sunny Pine Way, A-2,     Greenacres, FL 33415-8969
                       Case 19-13770-MAM         Doc 11     Filed 03/28/19      Page 2 of 5



District/off: 113C-9          User: perussoc               Page 2 of 3                   Date Rcvd: Mar 26, 2019
                              Form ID: 309D                Total Noticed: 104


94992912       +Ryerson, Anita,    12262 Areaca Drive,    Wellington, FL 33414-4102
94992913       +Scardaccione, Deborah J.,    1660 Renaissance Commons, #2504,     Boynton Beach, FL 33426-7226
94992914       +Searing, Colleen,    1322 Denlow Lane,    Royal Palm Beach, FL 33411-4012
94992967        Simplex Ginnell,    Dept Ch 10320,    Palatine, IL 60055-0320
94992963       +Studies Weekly Inc.,    1140 North 1430 West,     Orem, UT 84057-6405
94992915       +Summerlin, Amy,    3196 N. Jog Road, Apt 6201,     West Palm Beach, FL 33411-7434
94992961        Sun Life Financial,    PO Box 843300,    Kansas City, MO 64184-3300
94992959        Suntrust Bank,    PO Box 404468,    Atlanta, GA 30384-4468
94992960       +Supplyworks,    PO Box 404468,    Atlanta, GA 30384-4468
94992980        Synter Resource Group LLC,     PO Box 63247,    North Charleston, SC 29419-3247
94992984       +Szabo Associates Inc,    3355 Lenox Road NE, Suite 945,     Atlanta, GA 30326-1395
94992916       +Talerico, Sommer D,    c/o Scott Wagner & Assoc. PA,     250 S. Central Blvd., #104-A,
                 Jupiter, FL 33458-8812
94992968       +Tandem Interactive Inc.,    1700 E. Las Olas Blvd., Suite 301,     Fort Lauderdale, FL 33301-2407
94992977       +The Village of Wellington,     12300 Forest Hill Blvd.,    Wellington, FL 33414-7699
94992964        Thyssen Krupp Elevator Corporation,     PO Box 933004,    Atlanta, GA 31193-3004
94992966        Toshibia Business Solutions USA,     PO Box 402709,    Atlanta, GA 30384-2709
94992965        Toshibia Financial Services,     PO Box 790448,    St Louis, MO 63179-0448
94992970        US Bank Equipment Finance,     PO Box 790448,    St. Louis, MO 63179-0448
94992969        United Healthcare,    PO Box 94017,    Palatine, IL 60094-4017
94992823       +UnitedHealthcare Insurance Company,     CDM-ATTN: Bankruptcy,    185 Asylum Street,    03B,
                 Hartford, CT 06103-3408
94992971        Var Technology Finance,    PO Box 790448,     St. Louis, MO 63179-0448
94992917       +Vega, Rosa,    13131 55th Road N,    West Palm Beach, FL 33411-8353
94992918       +Villegas Santos, Ivonne,    1200 Waterway Village Court, #1117,     Greenacres, FL 33413-2173
94992962        WPTV-Scripps Media Inc.,    PO Box 116871,     Atlanta, GA 30368-6871
94992972        Walsworth,   PO Box 310287,     Des Moines, IA 50331-0287
94992973       #Waste Management Inc. of Florida,     PO Box 105453,    Atlanta, GA 30348-5453
94992974        Weiss Handler & Cornwell PA,     2255 Glades Road Suite 218-A,    Boca Raton, FL 33431-7392
94992919       +Weiss, Charles L,    12140 56th Place N,     West Palm Beach, FL 33411-8532
94992920       +Welch, Vivian,    2412 Avenue S,    Lake Worth, FL 33404-4035
94992975        Wellington Utilities,    PO Box 31632,    Tampa, FL 33631-3632
94992921       +Willse, Kevin,    5183 Pinetree Drive,    Delray Beach, FL 33484-1128
94992976        Windstream Holdings LLC,    PO Box 9001013,     Louisville, KY 40290-1013

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: NNashban@baritzcolman.com Mar 27 2019 01:31:09       Ned R Nashban,
                 Baritz & Colman LLP,    1075 Broken Sound Parkway,   Suite 102,    Boca Raton, FL 33487
tr             +E-mail/Text: michael.bakst@txitrustee.com Mar 27 2019 01:32:45       Michael R Bakst,
                 P. O. Box 407,    West Palm Beach, FL 33402-0407
smg             EDI: FLDEPREV.COM Mar 27 2019 05:03:00      Florida Department of Revenue,    POB 6668,
                 Bankruptcy Division,    Ft Lauderdale, FL 32314-6668
ust            +E-mail/Text: USTPRegion21.MM.ECF@usdoj.gov Mar 27 2019 01:31:58       Office of the US Trustee,
                 51 S.W. 1st Ave.,    Suite 1204,   Miami, FL 33130-1614
94992983       +E-mail/Text: amsbankruptcy@amscollections.com Mar 27 2019 01:31:20       Allen Maxwell & Silver,
                 PO Box 540,    Fair Lawn, NJ 07410-0540
94992941        E-mail/Text: Bankruptcy@fpl.com Mar 27 2019 01:31:17      FPL,    General Mail Facility,
                 Miami, FL 33188-0001
94992979        E-mail/Text: rsi@revenuesystems.com Mar 27 2019 01:32:22       Revenue Systems,   PO Box 15257,
                 Clearwater, FL 33766-5257
94992981       +E-mail/Text: merri@vossklein.com Mar 27 2019 01:32:30      Voss & Klein,
                 49 N Federal Hwy Suite 316,    Pompano Beach, FL 33062-4304
                                                                                              TOTAL: 8

            ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
94992924*        Amtrust North America,   PO Box 6939,   Cleveland, OH 44101-1939
                                                                                              TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.
                           Case 19-13770-MAM                 Doc 11        Filed 03/28/19         Page 3 of 5



District/off: 113C-9                  User: perussoc                     Page 3 of 3                          Date Rcvd: Mar 26, 2019
                                      Form ID: 309D                      Total Noticed: 104


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 28, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 25, 2019 at the address(es) listed below:
              Michael R Bakst   efilemrb@gmlaw.com,
               ecf.alert+Bakst@titlexi.com;efileu1084@gmlaw.com;efileu1086@gmlaw.com;efileu1401@gmlaw.com;efileu
               1857@gmlaw.com;efileu1093@gmlaw.com
              Ned R Nashban   on behalf of Debtor   Eagle Art Academy Inc NNashban@baritzcolman.com,
               service@baritzcolman.com
              Office of the US Trustee   USTPRegion21.MM.ECF@usdoj.gov
                                                                                            TOTAL: 3
                          Case 19-13770-MAM                Doc 11         Filed 03/28/19           Page 4 of 5

Information to identify the case:
Debtor
                   Eagle Arts Academy, Inc.                                         EIN 46−2397280
                   Name


United States Bankruptcy Court Southern District of Florida
                                                                                    Date case filed for chapter 7 3/25/19
Case number: 19−13770−MAM


Notice of Chapter 7 Bankruptcy Case −− Proof of Claim Deadline Set
For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot sue,
assert a deficiency, repossess property, or otherwise try to collect from the debtor. Creditors cannot demand repayment from
debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and
attorney's fees.

You may want to consult an attorney to protect your rights. The bankruptcy clerk's office staff cannot give legal advice.
Do not file this notice with any proof of claim or other filing in the case.
WARNING TO DEBTOR: WITHOUT FURTHER NOTICE OR HEARING THE COURT MAY DISMISS YOUR CASE FOR
FAILURE OF THE DEBTOR TO APPEAR AT THE MEETING OF CREDITORS OR FAILURE TO TIMELY FILE REQUIRED
SCHEDULES, STATEMENTS OR LISTS.


1. Debtor's Full Name                Eagle Arts Academy, Inc.
2. All Other Names Used              aka Eagle Arts Academy Charter School for the
   in the Last 8 Years               Arts
3. Address                            PO Box 1268
                                      Boca Raton, Fl 33429
4. Debtor's Attorney                 Ned R Nashban                                           Contact phone 561−864−5100
     (or Pro Se Debtor)              Baritz & Colman LLP
                                     1075 Broken Sound Parkway
     Name and address                Suite 102
                                     Boca Raton, FL 33487
5. Bankruptcy Trustee                Michael R Bakst                                         Contact phone 561−838−4539
   Name and address                  P. O. Box 407
                                     West Palm Beach, FL 33402
6.     Bankruptcy Clerk's                Flagler Waterview Bldg                                    Hours open 8:30 a.m. − 4:00 p.m.
       Divisional Office Where           1515 N Flagler Dr #801                                    Contact Phone (561) 514−4100
       Assigned Judge is                 West Palm Beach FL 33401
       Chambered
     Documents filed conventionally in paper may be filed at any bankruptcy clerk's            Note: The clerk's office is closed on all
     office location. Documents may be viewed in electronic format via CM/ECF at               legal holidays.
     any clerk's office public terminal (at no charge for viewing) or via PACER on
     the internet accessible at www.pacer.gov (charges will apply). Case filing and
     unexpired deadline dates can be obtained by calling the Voice Case
     Information System toll−free at (866) 222−8029. As mandated by the
     Department of Homeland Security, ALL visitors (except minors accompanied                  Clerk of Court: Joseph Falzone
     by an adult) to any federal building or courthouse, must present a current,               Dated: 3/26/19
     valid, government issued photo identification (e.g. drivers' license, state
     identification card, passport, or immigration card.)

7. *MEETING OF CREDITORS*             May 1, 2019 at 01:30 PM                                ** LOCATION:
   The debtor's representative
   must attend the meeting to be      The meeting may be continued or adjourned to a Flagler Waterview Bldg, 1515 N Flagler
   questioned under oath.             later date. If so, the date will be on the court Dr Rm 870, West Palm Beach, FL
   Creditors may attend, but are      docket.                                          33401
   not required to do so.
                                                                                              For more information, see page 2 >
Local Form 309D USBC SDFL (Corporations or Partnerships) Notice of Chapter 7 Bankruptcy Case − Proof of Claim Deadline Set
                                                                                                                             page 1
(08/13/2018)
                        Case 19-13770-MAM                  Doc 11         Filed 03/28/19           Page 5 of 5

Debtor Eagle Arts Academy, Inc.                                                                           Case number 19−13770−MAM

8. Deadlines                          Deadline for all creditors to file a proof of claim                  Filing deadline: 6/3/19
   The bankruptcy clerk's office      (except governmental units):
   must receive these                 Deadline for governmental units to file a proof                      Filing deadline: 9/23/19
   documents and any required         of claim:
   filing fee by the following
   deadlines.
                                      Deadlines for Filing Proof of Claim:
                                      A proof of claim is a signed statement describing a creditor's claim. A proof of claim form
                                      may be obtained at www.flsb.uscourts.gov or any bankruptcy clerk's office. If you do not file
                                      a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must
                                      file a proof of claim even if your claim is listed in the schedules that the debtor filed. If this is
   When Filing Proofs of              a converted case proofs of claim filed under the initial chapter shall be deemed filed and
   Claim: Claims may be               need not be refiled.
   delivered or mailed to the         Secured creditors retain rights in their collateral regardless of whether they file a proof of
   clerk's office. Creditors with     claim. Filing a proof of claim submits the creditor to the jurisdiction of the bankruptcy court,
   internet access have the           with consequences a lawyer can explain. For example, a secured creditor who files a proof
   option to use the electronic       of claim may surrender important nonmonetary rights, including the right to a jury trial.
   claims filing program on the
   court website at                   Filing Deadline for a Creditor with a Foreign Address: The deadlines for filing proofs of
   www.flsb.uscourts.gov to           claim in this notice apply to all creditors. If you are a creditor receiving a notice mailed to a
   electronically file a proof of     foreign address, you may file a motion asking the court to extend the deadline to file a proof
   claim.                             of claim. See also box 9 below.
9. Creditors with a Foreign          Consult an attorney familiar with United States bankruptcy law if you have any questions
   Address                           about your rights in this case.

10. Liquidation of the Debtor's The bankruptcy trustee listed on the front of this notice will collect and sell the debtor's
    Property and Payment of     property. If the trustee can collect enough money, creditors may be paid some or all of the
    Creditors' Claims           debts owed to them, in the order specified by the Bankruptcy Code. To ensure you receive
                                any share of that money, you must file a proof of claim, as described above.

11. Abandonment of Property           Pursuant to Local Rule 6007−1(A), the trustee will abandon at the meeting of creditors all
    by Trustee, Deadline to           property that the trustee has determined is of no value to the estate and file a report within
    Object to Trustee's Report        two business days. Objections to the report must be filed within 14 days of the meeting.
12. Option to Receive Notices         1) EBN program open to all parties. Register at the BNC website
    Served by the Clerk by            bankruptcynotices.uscourts.gov, OR 2) DeBN program open to debtors only. Register by
    Email Instead of by U.S.          filing with the Clerk of Court, Local Form "Debtor's Request to Receive Electronically Under
    Mail                              DeBN Program". There is no charge for either option. See also Local Rule 9036−1(B) and
                                      (C).
13. Translating Services              Language interpretation of the meeting of creditors will be provided to the debtor at no cost,
                                      upon request to the trustee, through a telephone interpreter service. Persons with
                                      communications disabilities should contact the U.S. Trustee's office to arrange for translating
                                      services at the meeting of creditors.

Local Form 309D USBC SDFL (Corporations or Partnerships) Notice of Chapter 7 Bankruptcy Case − Proof of Claim Deadline Set   page 2
